Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Restriction/Election
Applicant’s election without traverse of Group I, claims  1-6, 10, 16-18 and 20 in the reply filed on 04/20/22is acknowledged.
Claims 7-9, 11-15 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/20/22.
	Claim Rejections - 35 USC § 102


	The following is a quotation of the appropriate paragraphs of 35 

U.S.C. 102 that form the basis for the rejections under this section made in this 

Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimada et al.  (JP 2003/0055165A; presented in IDS,  translation attached).
Shimada teaches a method for producing an opacifying agent, see abstract. The term opaque means to give a shampoo, shower gel and liquid detergent etc., see [0001]. Shimada et al. teaches an opacifier for use in shampoos and shower gels and method of making, wherein the opacifier composition comprises (A) a fatty acid glycol ester, (B) a surfactant and (C) water (e.g. abstract). Shimada et al. teaches a process comprising the steps of:  a) providing a starting composition comprising  A) 10% by weight of polyoxyethylene sodium lauryl ether sulfate (at least one surfactant, anionic surfactant);   C) 18% weight ethylene glycol distearate, and D) 66.5% by weight water (e.g. Example 2), b) stirring the starting composition at a temperature of 75-80 °C, and  c) cooling to room temperature to obtain the opaque composition. Shimada et al. further teach a step of d) blending the opaque composition with further components at room temperature (i.e. between 5°C to 40°C) to obtain an opaque formulation (e.g. page 4 shampoo formulation). Shimada et al. teach that the starting composition is mixed with a shampoo formulation comprising 73% water. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al. (JP 2003/0055165A, presented in IDS) in view of Hloucha et al. (US PG Pub. 2018/0110718).
Shimada et al. are silent as to the pH of the composition, or the cooling rate of the process steps, and do not teach that surfactant A) includes an amphoacetate or sulfosuccinate.  
Hloucha et al. teaches oil-in-water emulsions for cosmetics and low-viscosity O/W emulsions with very small-sized oil droplets, and a method for the preparation thereof (see abstract). Hloucha et al. teaches that the emulsions comprise surfactants including mono sulfosuccinates and/or amphoacetates (see paragraphs [0116]-[0118]). Hloucha et al. teach that the pH of the composition is 3-7, and exemplify 4.0 (see paragraph [0067]; Table 1). Hloucha et al. teach a method of making comprising a) providing a starting composition; b) stirring the starting composition at a temperature of 60-90 °C; and c) cooling to room temperature to obtain the opaque composition (see paragraphs [0089]-[0097]; Examples). Hloucha et al. teach that the cooling rate is 0.5-2.5 °C per minute (see paragraph [0097]). Hloucha et al. teach that the composition may be diluted with water (see paragraphs [0013], [0014] and [0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the pH, cooling rate, and additional surfactants of Hloucha et al. for use in the composition and methods of Shimada et al. It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Both of the compositions are useful as low viscosity emulsion opacifiers for cosmetic use. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP 2144.06 (I).

Nonstatutory Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 10, 16-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 10 and 16-18 and 20 of copending Application No. 17/044,049 (reference application).
 Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant and copending claims require, process comprising the steps of:  a) providing a starting composition comprising  A) least one surfactant,  C) ethylene glycol distearate, and D) water (e.g. Example 2),  b) stirring the starting composition at a temperature of 60-100°C, and  c) cooling to 5-55 °C to obtain the opaque composition. The comprising language of instant claims do not exclude reading additional ingredients such as emulsifiers into the instant claims. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612